Exhibit 10.2.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Loan Agreement”) is made and entered into as of the 16th
day of January, 2007, by and between First Bankers Trust Services, Inc., trustee
(“Borrower”) of the trust established under Article VIII, and which forms a part
of, the Hampden Bank Employee Stock Ownership Plan and Trust (“ESOP”), and
Hampden LS, Inc. (“Lender”), a corporation organized and existing under the laws
of Delaware.

WITNESSETH

WHEREAS, the Borrower is authorized to purchase shares of common stock (“Common
Stock”) of Hampden Bancorp, Inc., either directly from Hampden Bancorp, Inc. or
in open market purchases in an amount not to exceed 8% of the number of shares
issued in the offering.

WHEREAS, the Borrower is authorized to borrow funds from the Lender for the
purpose of financing authorized purchases of Common Stock; and

WHEREAS, the Lender is willing to make a loan to the Borrower for such purpose:

NOW, THEREFORE, the parties agree hereto as follows:

ARTICLE I

DEFINITIONS

The following definitions shall apply for purposes of this Loan Agreement,
except to the extent that a different meaning is plainly indicated by the
context:

Business Day means any day other than a Saturday, Sunday or other day on which
banks are authorized or required to close under federal or local law.

Code means the Internal Revenue Code of 1986 (including the corresponding
provisions of any succeeding law).

Default means an event or condition which would constitute an Event of Default.
The determination as to whether an event or condition would constitute an Event
of Default shall be determined without regard to any applicable requirements of
notice or lapse of time.

ERISA means the Employee Retirement Income Security Act of 1974, as amended
(including the corresponding provisions of any succeeding law).

Event of Default means an event or condition described in Article V.

Loan means the loan described in section 2.1.


--------------------------------------------------------------------------------


 

Loan Documents means, collectively, the Loan Agreement, the Promissory Note and
the Pledge Agreement and all other documents now or hereafter executed and
delivered in connection with such documents, including all amendments,
modifications and supplements of or to all such documents.

Pledge Agreement means the agreement described in section 2.8(a).

Principal Amount means the face amount of the Promissory Note, determined as set
forth in section 2.1(c).

Promissory Note means the promissory note described in section 2.3.

Register means the register described in section 2.9.

ARTICLE II

THE LOAN; PRINCIPAL AMOUNT;
INTEREST; SECURITY; INDEMNIFICATION

Section 2.1 The Loan; Principal Amount.

(a) The Lender hereby agrees to lend to the Borrower such amount, and at such
time, as shall be determined under this Section 2.1; provided, however, that in
no event shall the aggregate amount lent under this Loan Agreement from time to
time exceed the aggregate amount paid by the Borrower to purchase up to 635,990
shares of Common Stock.

(b) Subject to the limitations of Section 2.1(a), the Borrower shall determine
the amounts borrowed under this Agreement, and the time at which such borrowings
are effected. Each such determination shall be evidenced in a writing which
shall set forth the amount to be borrowed and the date on which the Lender shall
disburse such amount, and such writing shall be furnished to the Lender by
notice from the Borrower. The Lender shall disburse to the Borrower the amount
specified in each such notice on the date specified therein or, if later, as
promptly as practicable following the Lender’s receipt of such notice; provided,
however, that the Lender shall have no obligation to disburse funds pursuant to
this Agreement following the occurrence of a Default or an Event of Default
until such time as such Default or Event of Default shall have been cured.

(c) For all purposes of this Loan Agreement, the Principal Amount on any date
shall be equal to the excess, if any, of:

(i) the aggregate amount disbursed by the Lender pursuant to section 2.1(b) on
or before such date; over


--------------------------------------------------------------------------------


 

(ii) the aggregate amount of any repayments of such amounts made before such
date.

The Lender shall maintain on the Register a record of, and shall record in the
Promissory Note, the Principal Amount, any changes in the Principal Amount and
the effective date of any changes in the Principal Amount.

Section 2.2 Interest.

(a) The Borrower shall pay to the Lender interest on the Principal Amount, for
the period commencing with the first disbursement of funds under this Loan
Agreement and continuing until the Principal Amount shall be paid in full, at
the rate of eight and one-quarter percent (8.25%) per annum. Interest payable
under this Agreement shall be computed on the basis of a year of 365 days and
actual days elapsed (including the first day but excluding the last) occurring
during the period to which the computation relates, unless otherwise specified
in the amortization schedule.

(b) Accrued interest on the Principal Amount shall be payable by the Borrower on
the dates set forth in Schedule I to the Promissory Note. All interest on the
Principal Amount shall be paid by the Borrower in immediately available funds.

Section 2.3 Promissory Note.

The Loan shall be evidenced by the Promissory Note of the Borrower attached
hereto.

Section 2.4 Payment of Trust Loan.

The Principal Amount of the Loan shall be repaid in accordance with Schedule I
to the Promissory Note on the dates specified therein until fully paid.

Section 2.5 Prepayment.

The Borrower shall be entitled to prepay the Loan in whole or in part, at any
time and from time to time; provided, however, that the Borrower shall give
notice to the Lender of any such prepayment; and provided, further, that any
partial prepayment of the Loan shall be in an amount not less than $1,000. Any
such prepayment shall be: (a) permanent and irrevocable; (b) accompanied by all
accrued interest through the date of such prepayment; (c) made without premium
or penalty; and (d) applied on the inverse order of the maturity of the
installment thereof unless the Lender and the Borrower agree to apply such
prepayments in some other order.

Section 2.6 Method of Payments.

(a) All payments of principal, interest, other charges (including indemnities)
and other amounts payable by the Borrower hereunder shall be made in lawful
money of the


--------------------------------------------------------------------------------


United States, in immediately available funds, to the Lender at the address
specified in or pursuant to this Loan Agreement for notices to the Lender, on
the date on which such payment shall become due. Any such payment made on such
date but after such time shall, if the amount paid bears interest, and except as
expressly provided to the contrary herein, be deemed to have been made on, and
interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day. If any payment of principal or interest becomes due on
a day other than a Business Day, such payment may be made on the next succeeding
Business Day, and when paid, such payment shall include interest to the day on
which payment is in fact made.

(b) Notwithstanding anything to the contrary contained in this Loan Agreement or
the Promissory Note, the Borrower shall not be obligated to make any payment,
repayment or prepayment on the Promissory Note if doing so would cause the ESOP
to cease to be an employee stock ownership plan within the meaning of section
4975(e)(7) of the Code or qualified under section 401(a) of the Code or cause
the Borrower to cease to be a tax exempt trust under section 501(a) of the Code
or if such act or failure to act would cause the Borrower to engage in any
“prohibited transaction” as such term is defined in the section 4975(c) of the
Code and the regulations promulgated thereunder which is not exempted by section
4975(c)(2) or (d) of the Code and the regulations promulgated thereunder or in
section 406 of ERISA and the regulations promulgated thereunder which is not
exempted by section 408(b) of ERISA and the regulations promulgated thereunder;
provided, however, that in each case, the Borrower, may act or refrain from
acting pursuant to this section 2.6(b) on the basis of an opinion of counsel,
whether written or oral. The Borrower may consult with counsel, and any opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such opinion of counsel. Nothing contained in this
section 2.6(b) shall be construed as imposing a duty on the Borrower to consult
with counsel. Any obligation of the Borrower to make any payment, repayment or
prepayment on the Promissory Note or refrain from taking any other act hereunder
or under the Promissory Note which is excused pursuant to this section 2.6(b)
shall be considered a binding obligation of the Borrower, or both, as the case
may be, for the purposes of determining whether a Default or Event of Default
has occurred hereunder or under the Promissory Note and nothing in this section
2.6(b) shall be construed as providing a defense to any remedies otherwise
available upon a Default or an Event of Default hereunder (other than the remedy
of specific performance).

Section 2.7 Use of Proceeds of Loan.

The entire proceeds of the Loan shall be used solely for acquiring shares of
Common Stock, and for no other purpose whatsoever.


--------------------------------------------------------------------------------


 

Section 2.8 Security.

(a) In order to secure the due payment and performance by the Borrower of all of
its obligations under this Loan Agreement, simultaneously with the execution and
delivery of this Loan Agreement by the Borrower, the Borrower shall:

(i) pledge to the Lender as Collateral (as defined in the Pledge Agreement), and
grant to the Lender a first priority lien on and security interest in, the
Common Stock purchased with the Principal Amount, by the execution and delivery
to the lender of the Pledge Agreement attached hereto as an exhibit; and

(ii) execute and deliver, or cause to be executed and delivered, such other
agreement, instruments and documents as the Lender may reasonably require in
order to effect the purposes of the Pledge Agreement and this Loan Agreement.

(b) The Lender shall release from encumbrance under the Pledge Agreement and
transfer to the Borrower, as of the date on which any payment or repayment of
the Principal Amount is made, a number of shares of Common Stock held as
Collateral determined pursuant to the applicable provisions of the ESOP.

Section 2.9 Registration of the Promissory Note.

(a) The Lender shall maintain a Register providing for the registration of the
Principal Amount and any stated interest and of transfer and exchange of the
Promissory Note. Transfer of the Promissory Note may be effected only by the
surrender of the old instrument and either the reissuance by the Borrower of the
old instrument to the new holder or the issuance by the Borrower of a new
instrument to the new holder. The old Promissory Note so surrendered shall be
canceled by the Lender and returned to the Borrower after such cancellation.

(b) Any new Promissory Note issued pursuant to section 2.9(a) shall carry the
same rights to interest (unpaid and to accrue) carried by the Promissory Note so
transferred or exchanged so that there will not be any loss or gain of interest
on the note surrender. Such new Promissory Note shall be subject to all of the
provisions and entitled to all of the benefits of this Agreement. Prior to due
presentment for registration or transfer, the Borrower may deem and treat the
registered holder of any Promissory Note as the holder thereof for purposes of
payment and other purposes. A notation shall be made on each new Promissory Note
of the amount of all payments of principal and interest theretofore paid.


--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower hereby represents and warrants to the Lender as follows:

Section 3.1 Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform this Loan Agreement,
the Promissory Note and Pledge Agreement, all of which have been duly authorized
by all necessary and proper corporate or other action.

Section 3.2 Due Execution, Validity, Enforceability.

Each of the Loan Documents, including, without limitation, this Loan Agreement,
the Promissory Note and the Pledge Agreement, has been duly executed and
delivered by the Borrower; and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms.

Section 3.3 Properties, Priority of Liens.

The liens which have been created and granted by the Pledge Agreement constitute
valid, first liens on the properties and assets covered by the Pledge Agreement,
subject to no prior or equal lien.

Section 3.4 No Defaults, Compliance with Laws.

The Borrower is not in default in any material respect under any agreement,
ordinance, resolution, decree, bond, note, indenture, order or judgment to which
it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it is materially
affected.

Section 3.5 Purchase of Common Stock.

Upon consummation of any purchase of Common Stock by the Borrower with the
proceeds of the Loan, the Borrower shall acquire valid, legal and marketable
title to all of the Common Stock so purchased, free and clear of any liens,
other than a pledge to the Lender of the Common Stock so purchased pursuant to
the Pledge Agreement. Neither the execution and delivery of the Loan Documents
nor the performance of any obligation thereunder violates any provisions of law
or conflicts with or results in a breach of or creates (with or without the
giving of notice of lapse of time, or both) a default under any agreement to
which the Borrower is a party or by which it is bound or any of its properties
is affected. No consent of any federal, state, or local governmental authority,
agency, or other regulatory body, the absence of which could have a materially
adverse effect on the Borrower or the Trustee, is or was required to be obtained
in connection with the execution, delivery, or performance of the Loan Documents
and the transaction contemplated therein or in connection therewith, including
without limitation, with respect to the transfer of the shares of Common Stock
purchased with the proceeds of the Loan pursuant thereto.


--------------------------------------------------------------------------------


 

Section 3.6 ESOP; Contributions.

The ESOP will be duly created, organized and maintained in compliance with all
applicable laws, regulations and rulings. The ESOP will qualify as an “employee
stock ownership plan” as defined in section 4975(e)(7) of the Code. The ESOP
provides that the ESOP sponsor may make contributions to the ESOP in an amount
necessary to enable the Trustee to amortize the Loan in accordance with the
terms of the Promissory Note; provided, however, that no such contributions
shall be required if they would adversely affect the qualification of the ESOP
under section 401(a) of the Code or be inconsistent with safe and sound banking
practices.

Section 3.7 Trustee.

The trustees of the ESOP have been duly appointed by the ESOP sponsor.

Section 3.8 Compliance with Laws; Actions.

Neither the execution and delivery by the Borrower of this Loan Agreement or any
instruments required thereby, nor compliance with the terms and provisions of
any such documents by the lender, constitutes a violation of any provision of
any law or any regulation, order, writ, injunction or decree or any court or
governmental instrumentality, or an event of default under any agreement, to
which the Borrower is a party of which the Borrower is bound or to which the
Borrower is subject, which violation or event of default would have a material
adverse effect on the Borrower. There is no action or proceeding pending or
threatened against either the ESOP or the Borrower before any court or
administrative agency.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE LENDER

The Lender hereby represents and warrants to the Borrower as follows:

Section 4.1 Power, Authority, Consents.

The Lender has the power to execute, deliver and perform this Loan Agreement,
the Pledge Agreement and all documents executed by the Lender in connection with
the Loan, all of which have been duly authorized by all necessary and proper
corporate or other action. No consent, authorization or approval or other action
by any governmental authority or regulatory body, and no notice by the Lender
to, or filing by the Lender with any governmental authority or regulatory body
is required for the due execution, delivery and performance of this Loan
Agreement.


--------------------------------------------------------------------------------


 

Section 4.2 Due Execution, Validity, Enforceability.

This Loan Agreement and the Pledge Agreement have been duly executed and
delivered by the Lender, and each constitutes a valid and legally binding
obligation of the Lender, enforceable in accordance with its terms.

ARTICLE V

EVENTS OF DEFAULT

Section 5.1 Events of Default under Loan Agreement.

Each of the following events shall constitute an “Event of Default” hereunder:

(a) Failure to make any payment or mandatory prepayment of principal of the
Promissory Note when due, or failure to make any payment of interest on the
Promissory Note not later than five (5) Business Days after the date when due.

(b) Failure by the Borrower to perform or observe any term, condition or
covenant of this Loan Agreement or of any of the other Loan Documents, including
without limitation, the Promissory Note and the Pledge Agreement.

(c) Any representation or warranty made in writing to the Lender in any of the
Loan Documents, or any certificate, statement or report made or delivered in
compliance with this Loan Agreement, shall have been false or misleading in any
material respect when made or delivered.

Section 5.2 Lender’s Rights upon Event of Default.

If an Event of Default under this Loan Agreement shall occur and be continuing,
the Lender shall have no rights to assets of the Borrower other than:
(a) contributions (other than contributions of Common Stock) that are made by
the ESOP sponsor to enable the Borrower to meet its obligations pursuant to this
Loan Agreement and earnings attributable to the investment of such contributions
and (b) ”Eligible Collateral” (as defined in the Pledge Agreement); provided,
however, that; (i) the value of the Borrower’s assets transferred to the Lender
following an Event of Default in satisfaction of the due and unpaid amount of
the Loan shall not exceed the amount in default (without regard to amounts owing
solely as a result of any acceleration of the Loan); (ii) the Borrower’s assets
shall be transferred to the Lender following an Event of Default only to the
extent of the failure of the Borrower to meet the payment schedule of the Loan;
and (iii) all rights of the Lender to the Common Stock purchased with the
proceeds of the Loan covered by the Pledge Agreement following an Event of
Default shall be governed by the terms of the Pledge Agreement.


--------------------------------------------------------------------------------


ARTICLE VI

Miscellaneous Provisions

Section 6.1 Payments.

All payments hereunder and under the Promissory Note shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments shall not be less than the amounts otherwise specified to be
paid under this Loan Agreement and the Promissory Note, subject to any
applicable tax withholding requirements. Upon payment in full of the Promissory
Note, the Lender shall mark such Promissory Note “Paid” and return it to the
Borrower.

Section 6.2 Survival.

All agreements, representations and warranties made herein shall survive the
delivery of this Loan Agreement and the Promissory Note.

Section 6.3 Modifications, Consents and Waivers; Entire Agreement.

No modification, amendment or waiver of or with respect to any provision of this
Loan Agreement, the Promissory Note, the Pledge Agreement, or any of the other
Loan Documents, nor consent to any departure from any of the terms or conditions
thereof, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement thereof is sought. Any such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No consent to or demand on a party in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances. This Loan Agreement embodies the entire agreement and
understanding between the Lender and the Borrower and supersedes all prior
agreements and understandings relating to the subject matter hereof.

Section 6.4 Remedies Cumulative.

Each and every right granted to the Lender hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of the Lender or the holder of the Promissory Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right. The due payment and performance of
the obligations under the Loan Documents shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which the Borrower
may have against the Lender and without regard to any other obligation of any
nature whatsoever which the Lender may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower in any action, suit or
proceeding instituted by the Lender for payment or performance of such
obligations.


--------------------------------------------------------------------------------


 

Section 6.5 Further Assurances; Compliance with Covenants.

At any time and from time to time, upon the request of the Lender, the Borrower
shall execute, deliver and acknowledge or cause to be executed, delivered and
acknowledged, such further documents and instruments and do such other acts and
things as the Lender may reasonably request in order to fully effect the terms
of this Loan Agreement, the Promissory Note, the Pledge Agreement, the other
Loan Documents and any other agreements, instruments and documents delivered
pursuant hereto or in connection with the Loan.

Section 6.6 Notices.

Except as otherwise specifically provided for herein, all notice, requests,
reports and other communications pursuant to this Loan Agreement shall be in
writing, either by letter (delivered by hand or commercial messenger service or
sent by registered or certified mail, return receipt requested, except for
routine reports delivered in compliance with Article VI hereof which may be sent
by ordinary first-class mail) or fax addressed as follows:

 

(a)

 

If to the Borrower:

 

First Bankers Trust Services, Inc., Trustee
Hampden Bank Employee Stock
 Ownership Plan and Trust
2321 Kochs Lane
P.O. Box 4005
Quincy, IL  62305-4005

 

(b)

 

If to the Lender:

 

Hampden LS, Inc.
19 Harrison Avenue
Springfield, MA 01103-2048
Attn: Robert A. Massey

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by facsimile, to such party at its address specified above, or,
if sent by mail, on the third Business Day after the day deposited in the mail,
postage prepaid, addressed as aforesaid. Any party may change the person or
address to whom or which notices are to be given hereunder, by notice duly given
hereunder; provided, however, that any such notice shall be deemed to have been
given only when actually received by the party to whom it is addressed.


--------------------------------------------------------------------------------


 

Section 6.7 Counterparts.

This Loan Agreement may be signed in any number of counterparts which, when
taken together, shall constitute one and the same document.

Section 6.8 Construction; Governing Law.

The headings used in the table of contents and in this Loan Agreement are for
convenience only and shall not be deemed to constitute a part hereof. All uses
herein of any gender or of singular or plural terms shall be deemed to include
uses of the other genders or plural or singular terms, as the context may
require. All references in this Loan Agreement of an Article or section shall be
to an Article or section of this Loan Agreement, unless otherwise specified.
This Loan Agreement, the Promissory Note, the Pledge Agreement and the other
Loan Documents shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Massachusetts.

Section 6.9 Severability.

Wherever possible, each provision of this Loan Agreement shall be interpreted in
such manner as to be effective and valid under applicable law; however, the
provisions of this Loan Agreement are severable, and if any clause of provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provisions in this Loan Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Loan Agreement
independent, and compliance by a party with any of them shall not excuse
non-compliance by such party with any other. The Borrower shall not take any
action the effect of which shall constitute a breach or violation of any
provision of this Loan Agreement.

Section 6.10 Binding Effect: No Assignment or Delegation.

This Loan Agreement shall be binding upon and inure to the benefit of the
Borrower and its successors and the Lender and its successors and assigns. The
rights and obligations of the Borrower under this Agreement shall not be
assigned or delegated without the prior written consent of the Lender, and any
purported assignment or delegation without such consent shall be void.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be executed
as of the date first written above.

Hampden Bank Employee Stock
Ownership Plan and Trust

 

 

 

 

By:

/s/ Linda Shultz

 

 

Trustee

 

 

 

 

Hampden LS, Inc.

 

 

 

 

By:

/s/ Thomas R. Burton

 

 


--------------------------------------------------------------------------------


Exhibit 10.2.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (“Pledge Agreement”) is made as of the 16th day of January
2007, by and between First Bankers Trust Services, Inc., trustee (“Borrower”) of
the trust established under Article VIII, and which forms a part of, the Hampden
Bank Employee Stock Ownership Plan and Trust (“Pledgor”), and Hampden LS, Inc.,
a corporation organized and existing under the laws of Delaware (“Pledgee”).

WITNESSETH

WHEREAS, this Pledge Agreement is being executed and delivered to the Pledgee
pursuant to the terms of a Loan Agreement (“Loan Agreement”), by and between the
Pledgor and the Pledgee;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Loan Agreement, the parties hereto do hereby covenant and agree as
follows:

Section 1. Definitions. The following definitions shall apply for purposes of
this Pledge Agreement, except to the extent that a different meaning is plainly
indicated by the context; all capitalized terms used but not defined herein
shall have the respective meanings assigned to them in the Loan Agreement:

Collateral shall mean the Pledged Shares and, subject to section 5 hereof, and
to the extent permitted by applicable law, all rights with respect thereto, and
all proceeds of such Pledged Shares and rights.

ESOP shall mean the Hampden Bank Employee Stock Ownership Plan and Trust.

Event of Default shall mean an event so defined in the Loan Agreement.

Liabilities shall mean all the obligations of the Pledgor to the Pledgee,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under the Loan
Agreement and the Promissory Note.

Pledged Shares shall mean all the Shares of Common Stock of the Pledgee
purchased by the Pledgor with the proceeds of the loan made by the Pledgee to
the Pledgor pursuant to the Loan Agreement, but excluding any such shares
previously released pursuant to section 4.

Section 2. Pledge. To secure the payment of and performance of all the
Liabilities, the Pledgor hereby pledges to the Pledgee, and grants to the
Pledgee, a security interest in, and lien upon, the Collateral.

Section 3. Representations and Warranties of the Pledgor. The Pledgor
represents, warrants, and covenants to the Pledgee as follows:


--------------------------------------------------------------------------------


 

(a) the execution, delivery and performance of this Pledge Agreement and the
pledging of the Collateral hereunder do not and will not conflict with, result
in a violation of, or constitute a default under, any agreement binding upon the
Pledgor;

(b) the Pledged Shares are and will continue to be owned by the Pledgor free and
clear of any liens or rights of any other person except the lien hereunder and
under the Loan Agreement in favor of the Pledgee, and the security interest of
the Pledgee in the Pledged Shares and the proceeds thereof is and will continue
to be prior to and senior to the rights of all others;

(c) this Pledge Agreement is the legal, valid, binding and enforceable
obligation of the Pledgor in accordance with its terms;

(d) the Pledgor shall, from time to time, upon request of the Pledgee, promptly
deliver to the Pledgee such stock powers, proxies, and similar documents,
satisfactory in form and substance to the Pledgee, with respect to the
Collateral as the Pledgee may reasonably request; and

(e) subject to the first sentence of section 4(b), the Pledgor shall not, so
long as any Liabilities are outstanding, sell, assign, exchange, pledge or
otherwise transfer or encumber any of its rights in and to any of the
Collateral.

Section 4. Eligible Collateral.

(a) As used herein the term “Eligible Collateral” shall mean the amount of
Collateral which has an aggregate fair market value equal to the amount by which
the Pledgor is in default (without regard to any amounts owing solely as the
result of an acceleration of the Loan Agreement) or such lesser amount of
Collateral as may be required pursuant to Section 13 of this Pledge Agreement.

(b) The Pledged Shares shall be released from this Pledge Agreement in a manner
conforming to the requirements of Treasury Regulation Section 54.4975-7(b)(8),
as the same may be from time to time amended or supplemented, and the applicable
provisions of the ESOP. Subject to such Regulations, the Pledgee may from time
to time, after any Default or Event of Default, and without prior notice to the
Pledgor, transfer all or any part of the Eligible Collateral in the name of the
Pledgee or its nominee, without disclosing that such Eligible Collateral is
subject to any rights of the Pledgor and may from time to time, whether before
or after any of the Liabilities shall become due and payable, without notice to
the Pledgor, take all or any of the following actions: (i) notify the parties
obligated on any of the Eligible Collateral to make payment to the Pledgee of
any amounts due or due to become due thereunder, (ii) release or exchange all or
any part of the Eligible Collateral, or compromise or extend or renew for any
period (whether or not longer than the original period) any obligations of any
nature of any party with respect thereto, and (iii) take control of any proceeds
of the Eligible Collateral.


--------------------------------------------------------------------------------


 

Section 5. Delivery.

(a) The Pledgor shall deliver to the Pledgee upon execution of this Pledge
Agreement (i) either (A) certificates for the Pledged Shares, each certificate
duly signed in blank by the Pledgor or accompanied by a stock transfer power
duly signed in blank by the Pledgor and each such certificate accompanied by all
required documentary or stock transfer tax stamps or (B) if the Trustee does not
yet have possession of the Pledged Shares, an assignment by the Pledgor of all
the Pledgor’s rights to and interest in the Pledged Shares and (ii) an
irrevocable proxy, in form and substance satisfactory to the Pledgee, signed by
the Pledgor with respect to the Pledged Shares.

(b) So long as no Default or Event of Default shall have occurred and be
continuing, (i) the Pledgor shall be entitled to exercise any and all voting and
other rights pertaining to the Collateral or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement, and (ii) the Pledgor
shall be entitled to receive any and all cash dividends or other distributions
paid in respect of the Collateral.

Section 6. Events of Default.

(a) If a Default or Event Default shall be existing, in addition to the rights
it may have under the Loan Agreement, the Promissory Note, and this Pledge
Agreement, or by virtue of any other instrument, (i) the Pledgee may exercise,
with respect to the Eligible Collateral, from time to time, any rights and
remedies available to it under the Uniform Commercial Code as in effect from
time to time in the Commonwealth of Massachusetts or otherwise available to it
and (ii) the Pledgee shall have the right, for and in the name, place and stead
of the Pledgor, to execute endorsement, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the Eligible
Collateral. Written notification of intended disposition of any of the Eligible
Collateral shall be given by the Pledgee to the Pledgor at least three
(3) Business Days before such disposition. Subject to section 13 below, any
proceeds of any disposition of Eligible Collateral may be applied by the Pledgee
to the payment of expenses in connection with the Eligible Collateral,
including, without limitation, reasonable attorneys’ fees and legal expenses,
and any balance of such proceeds may be applied by the Pledgee toward the
payment of such of the Liabilities as are in Default, and in such order of
application, as the Pledgee may from time to time elect. No action of the
Pledgee permitted hereunder shall impair or affect its rights in and to the
Eligible Collateral. All rights and remedies of the Pledgee expressed hereunder
are in addition to all other rights and remedies possessed by it, including,
without limitation, those contained in the documents referred to in the
definition of Liability in section 1 hereof.

(b) In any sale of any of the Eligible Collateral after a Default or an Event of
Default shall have occurred, the Pledgee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel if necessary in order to avoid violation of applicable law (including,
without limitation, compliance with such procedures as may restrict the number
of prospective bidders and purchasers or further restrict such prospective
bidders or purchasers to persons who will represent and


--------------------------------------------------------------------------------


agree that they are purchasing for their own account for investment and not with
a view to the distribution or resale of such Eligible Collateral), or in order
to obtain such required approval of the sale or of the purchase by any
governmental regulatory authority or official, and the Pledgor further agrees
that such compliance shall not result in such sale’s being considered or deemed
not to have been made in a commercially reasonable manner, nor shall the Pledgee
be liable or accountable to the Pledgor for any discount allowed by reason of
the fact that such Eligible Collateral is sold in compliance with any such
limitation or restriction.

Section 7. Payment in Full. Upon the payment in full of all outstanding
Liabilities, this Pledge Agreement shall terminate and the Pledgee shall
forthwith assign, transfer and deliver to the Pledgor, against receipt and
without recourse to the Pledgee, all Collateral then held by the Pledgee
pursuant to the Pledge Agreement.

Section 8. No Waiver. No failure or delay in the part of the Pledgee in
exercising any right or remedy hereunder or under any other document which
confers or grants any rights to the Pledgee in respect of the Liabilities shall
operate as a waiver thereof nor shall any single or partial exercise of any such
rights or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy of the Pledgee.

Section 9. Binding Effect; No Assignment or Delegation. This Pledge Agreement
shall be binding upon and inure to the benefit of the Pledgor, the Pledgee and
their respective successors and assigns, except that the Pledgor may not assign
or transfer its rights hereunder without the prior written consent of the
Pledgee (which consent shall not unreasonably be withheld). Each duty or
obligation of the Pledgor to the Pledgee pursuant to the provisions of this
Pledge Agreement shall be performed in favor of any person or entity designated
by the Pledgee, and any duty or obligation of the Pledgee to the Pledgor may be
performed by any other person or entity designated by the Pledgee.

Section 10. Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements to be performed wholly within the Commonwealth of
Massachusetts.

Section 11. Notices. All notices, requests, instructions or documents hereunder
shall be in writing and delivered personally or sent by United States mail,
registered or certified, return receipt requested, with proper postage prepaid
as follows:

 

(a)

 

If to the Pledgee:

 

Hampden LS, Inc.
19 Harrison Avenue
Springfield, MA 01103-2048
Attn: Robert A. Massey

 

(b)

 

If to the Pledgor:

 

First Bankers Trust Services, Inc., Trustee
Hampden Bank Employee Stock
Ownership Plan and Trust
2321 Kochs Lane
P.O. Box 4005
Quincy, IL  62305-4005


--------------------------------------------------------------------------------


 

or at such other address as either of the parties may designate by written
notice to the other party. If delivered personally, the date on which a notice,
request, instruction or document is delivered shall be the date on which such
delivery is made, and, if delivered by mail, the date on which such notice,
request, instruction, or document is deposited in the mail shall be the date of
delivery. Each notice, request, instruction or document shall bear the date on
which it is delivered.

Section 12. Interpretation. Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision herein shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.

Section 13. Construction. All provisions hereof shall be construed so as to
maintain (a) the ESOP as a qualified leveraged employee stock ownership plan
under section 401(a) and 4975(e)(7) of the Internal Revenue Code of 1986 (the
“Code”), (b) the Trust as exempt from taxation under section 501(a) of the Code
and (c) the Trust Loan as an exempt loan under section 54.4975-7(b) of the
Treasury Regulations and as described in Department of Labor Regulation section
2550.408b-3.

IN WITNESS WHEREOF, this Pledge Agreement has been duly executed by the parties
hereto as of the day and year first above written.

Hampden Bank Employee Stock
Ownership Plan and Trust (Pledgor)

 

 

 

 

By:

/s/ Linda Shultz

 

 

Trustee

 

 

 

 

Hampden LS, Inc. (Pledgee)

 

 

 

 

By:

/s/ Thomas R. Burton

 


--------------------------------------------------------------------------------


Exhibit 10.2.3

PROMISSORY NOTE

FOR VALUE RECEIVED, the undersigned, Hampden Bank Employee Stock Ownership Plan
and Trust (the “Borrower”), hereby promises to pay to the order of Hampden LS,
Inc. (the “Lender”) up to $6,359,900 payable in accordance with the Loan
Agreement made and entered into between the Borrower and the Lender of even date
herewith (“Loan Agreement”) pursuant to which this Promissory Note is issued.

The Principal Amount of this Promissory Note shall be payable in accordance with
the attached Schedule I.

This Promissory Note shall bear interest at the rate per annum established under
the Loan Agreement, and shall be payable in fifteen (15) annual installments of
principal and interest accordance with Schedule I.

Payments of both principal and interest on this Promissory Note are to be made
at the principal office of the Lender or such other place as the holder hereof
shall designate to the Borrower in writing, in lawful money of the United States
of America in immediately available funds.

Failure to make any payments of principal on this Promissory Note when due, or
failure to make any payment of interest on this Promissory Note not later than
five (5) Business Days after the date when due, shall constitute a default
hereunder, whereupon the principal amount and accrued interest on this
Promissory Note shall immediately become due and payable in accordance with the
terms of the Loan Agreement.

This Promissory Note is secured by a Pledge Agreement between the Borrower and
the Lender of even date herewith and is entitled to the benefits thereof.

Hampden Bank Employee Stock
Ownership Plan and Trust

 

 

 

 

By:

/s/ Linda Shultz

 

 

 

 


--------------------------------------------------------------------------------


 

Schedule I
Hampden Bancorp, Inc.
Employee Stock Ownership Plan

LOAN AMORTIZATION SCHEDULE

 

Date of Loan
Closing

 

Annual
Payments

 

Amount of
Loan

 

Interest Rate
(Wall Street
Prime 1/13/07)

 

Term of Loan
(in years)

 

# of
Shares
Released

 

1/16/2007

 

$

752,161.21

 

$

6,359,900.00

 

8.25%

 

15

 

 

 

 

Payment
Dates

 

Total
Payment

 

Interest

 

Principal

 

Balance

 

 

 

12/31/2007

 

$

752,161.21

 

$

501,691.56

 

$

250,469.65

 

$

6,109,430.35

 

42,399.33

 

12/31/2008

 

$

752,161.21

 

$

505,408.90

 

$

246,752.31

 

$

5,862,678.04

 

42,399.33

 

12/31/2009

 

$

752,161.21

 

$

483,670.94

 

$

268,490.27

 

$

5,594,187.77

 

42,399.33

 

12/31/2010

 

$

752,161.21

 

$

461,520.49

 

$

290,640.72

 

$

5,303,547.05

 

42,399.33

 

12/31/2011

 

$

752,161.21

 

$

437,542.63

 

$

314,618.58

 

$

4,988,928.47

 

42,399.33

 

12/31/2012

 

$

752,161.21

 

$

412,714.23

 

$

339,446.98

 

$

4,649,481.49

 

42,399.33

 

12/31/2013

 

$

752,161.21

 

$

383,582.22

 

$

368,578.99

 

$

4,280,902.50

 

42,399.33

 

12/31/2014

 

$

752,161.21

 

$

353,174.46

 

$

398,986.75

 

$

3,881,915.75

 

42,399.33

 

12/31/2015

 

$

752,161.21

 

$

320,258.05

 

$

431,903.16

 

$

3,450,012.59

 

42,399.33

 

12/31/2016

 

$

752,161.21

 

$

285,405.84

 

$

466,755.37

 

$

2,983,257.22

 

42,399.33

 

12/31/2017

 

$

752,161.21

 

$

246,118.72

 

$

506,042.49

 

$

2,477,214.73

 

42,399.33

 

12/31/2018

 

$

752,161.21

 

$

204,370.22

 

$

547,790.99

 

$

1,929,423.74

 

42,399.33

 

12/31/2019

 

$

752,161.21

 

$

159,177.46

 

$

592,983.75

 

$

1,336,439.99

 

42,399.33

 

12/31/2020

 

$

752,161.21

 

$

110,558.37

 

$

641,602.84

 

$

694,837.15

 

42,399.33

 

12/31/2021

 

$

752,161.21

 

$

57,324.06

 

$

694,837.15

 

$0.00

 

42,399.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Shares Released

 

635,990.00 

 

 


--------------------------------------------------------------------------------